Citation Nr: 0937610	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  08-08 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for total 
right knee replacement.

2.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to July 1971.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the 
Hartford, Connecticut Department of Veterans Affairs (VA) 
Regional Office (RO).

In November 2008, a videoconference hearing before the 
undersigned Acting Veterans Law Judge was held.  A transcript 
of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran testified that he last worked in February 2005.  
He also indicated that he was unable to work due to his right 
knee disability.  He submitted an April 2008 statement from 
the Office of Personnel Management indicating that he was 
disabled due to his knee replacement and that a finding that 
he was disabled for his position as a custodian was based on 
a review of medical records.  The records considered by the 
Office of Personnel Management (OPM) in making that decision 
as well as its final decision are not of record.  Those 
records should be obtained.  38 C.F.R. § 3.159 (2008). 

The medical evidence of record shows that that Veteran had a  
total right knee replacement in February 2005 and a revision 
surgery in December 2005.  VA examinations were conducted in 
February 2006 and February 2007.

At the time of the February 2006 examination, he complained 
of pain, weakness, stiffness, swelling, heat and redness, 
instability, locking, fatigability, lack of endurance, 
stiffness, and swelling of the right knee.  The diagnosis 
included difficulty walking, and moderate to severe 
functional limitations.  The examiner stated that the 
Veteran's continued weakness despite significant physical 
therapy, as well as his shuffling gait, inability to lift 
feet and clonus, suggest a neurologic etiology for his 
difficulty.  

At the February 2007 VA examination, the VA examiner noted 
pain weakness, stiffness, swelling, head, redness, locking, 
fatigability, lack of endurance, and weakness due to the 
pain.  However, despite these symptoms, the examiner 
attributed the pain, weakness, stiffness, and severe 
limitation of motion and mobility to neurological pathology, 
and not to his total right knee replacement.  It was noted 
that x-ray studies did not reveal any loosening of his joint.  
It was indicated that a spinal MRI was consistent with spinal 
cord compression due to lipomatosis at multiple levels.  The 
examiner stated that this diagnosis is more likely the cause 
of his gait disturbance, instability, weakness, lack of 
endurance, not his total right knee replacement.  The 
examiner did state that the right knee problems cause 
moderate functional limitations; however, his neurological 
manifestations, which are not service connected, cause severe 
limitations in his gait.  

However, neither the February 2006 or February 2007 VA 
examiner reviewed the claims file prior to rendering their 
opinions.  In addition, neither examiner addressed the effect 
of the right knee disability on the Veteran's employment.  
Therefore, another VA examination is necessary.  See 
38 C.F.R. § 3.159 (2008).

At the hearing in November 2008, the Veteran indicated that 
he received all treatment for his knee disability from the 
VA.  All VA treatment records dated after June 2008 should be 
obtained.  





Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all VA 
outpatient treatment records dated from 
June 2008 to the present and associate 
those records with the claims file.  

2.  The RO should contact the Office of 
Personnel Management and request a 
complete copy of the Veteran's 
personnel and medical file.  A specific 
request should be made for all 
decisions and records pertaining to his 
disability retirement in February 2005.  
All records obtained must be associated 
with the claims file.  

3.  The Veteran should be scheduled for 
an orthopedic examination to determine 
the nature and extent of his left knee 
disability.  The claims folder and a copy 
of this remand must be made available to 
the examiner.  The examiner should fully 
describe the manifestations of the 
Veteran's right knee disability and 
assess any complaints of pain and 
weakness.  The examiner should indicate 
whether the Veteran experiences chronic 
residuals of severe painful motion or 
weakness in the right knee as the result 
of the service-connected right total knee 
replacement.  The examiner should provide 
a complete rationale for all conclusions 
reached.

The examiner should also render an 
opinion, consistent with sound medical 
principles, as to whether, without regard 
to any nonservice-connected disabilities 
or the veteran's age, it is at least as 
likely as not (i.e., there is a 50 
percent or greater probability) that the 
veteran's service-connected right knee 
disability renders him unable to obtain 
or retain substantially gainful 
employment.

4.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  If the decision remains adverse 
to the appellant, he and his 
representative should be afforded a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

